       Case 2:19-cv-02607-DLR Document 1 Filed 04/24/19 Page 1 of 4




 1   Guy D. Knoller - #002803
     Law Offices of Guy David Knoller, P.L.L.C.
 2   18221 N. 42nd Street
 3   Phoenix, Arizona 85032
     (602) 799-2346
 4   E-Mail: guydknoller@gmail.com
 5
 6   Attorney for Plaintiff

 7                       IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF ARIZONA
       William Winters,
 9                                                     No.
10                            Plaintiff,
                                                       COMPLAINT
11        vs.                                          (Wrongful Discharge in Violation of
12                                                     A.R.S. §23-1501; Violation of the
                                                       Anti-Retaliation Provisions of False
13     Orion Homes, LLC,                               Claims Act, 31 U.S.C. 3730)
14                            Defendant.               Jury Trial Demanded
15
16
17
            Plaintiff alleges:
18
19                        First Claim: Violation of AEP, A.R.S. §23-1501
                                     (Wrongful Termination)
20
21          1.     Plaintiff is a resident of Maricopa County, Arizona.
22          2.     Defendant is an Arizona company with its principal place of business in
23
     Maricopa County, Arizona.
24
25          3.     The events giving rise to this cause of action occurred in Maricopa County,

26   Arizona.
27
            4.     Plaintiff received a performance evaluation after 90 days judging him
28
     satisfactory, very good and superior.
       Case 2:19-cv-02607-DLR Document 1 Filed 04/24/19 Page 2 of 4




 1          5.     Plaintiff was employed as a manager on or about August 28, 2019, and during

 2   his employment, at various times, Plaintiff brought to the Defendant’s attention fraudulent
 3
     activity being committed by employees in violation of Arizona statutes, and more
 4
 5   importantly Plaintiff’s unwillingness to participate in the illegal activities; to wit:

 6                 A.      During his employment Plaintiff complaint intermittently to HR
 7
            and his supervisor shortly after being hired and thereafter about fraudulent audit
 8
            schedules and 1:1 ratios (the 1:1 was being billed, but not followed and the
 9
10          schedules were posted, but were not accurate);
11                 B.      On or about February 15, 2019, Plaintiff complained via website
12
            to the Division of Development Disorders about Medicaid fraud ((e.g., charging
13
14          Medicaid clients 1:1 rates for care they did not receive) and abuse by false audit

15          schedules being mailed to Plaintiff and requesting him to post them;
16
                   C.      On or about February 19, 2019, Plaintiff complained to Linda
17
18          Watson, DDD Corporate Compliance, by email that audit schedules which

19          Plaintiff was told to post were a fraud on state licensing;
20
                   D.      On or about February 22, 2019, Plaintiff contacted the Arizona
21
            Attorney General’s office to ascertain which regulations were being violated; and,
22
23                 E.      By email dated February 26, 2019, Plaintiff complained to
24          Defendant’s CEO that he was displeased with the duty to lie and defraud state
25
            Regulators, and reiterating that he had been very vocal about the fraudulent
26
27          activities previously.

28          6.     As a direct and proximate result of revealing the illegal activity, on or about


                                                    2
       Case 2:19-cv-02607-DLR Document 1 Filed 04/24/19 Page 3 of 4




 1   February 26, 2019, shortly after receiving Plaintiff’s email complaining about fraud,

 2   Plaintiff was wrongfully terminated in violation of A.R.S. §23-1501.
 3
            7.     The termination of Plaintiff by Defendant was in violation of the fraud
 4
 5   Statutes of the State of Arizona (including, but not limited to A.R.S. §§13-2301(A)(2),

 6   13-2310(A), 13-2407(A)(3), 36-2918(2), 13-1802, 36-2957, and 13-2006) and involved a
 7
     complaint about fraud regarding Defendant’s false claims being made to state and
 8
     federal Medicare/Medicaid.
 9
10          8.     Defendant’s conduct was wanton, willful and malicious, warranting punitive
11   damages.
12
            WHEREFORE, Plaintiff requests:
13
14          1.     That he be awarded damages in an amount to be determined at trial, including

15   back pay, and that he be reinstated;
16
            2.     That he be awarded damages for emotional distress, pain and suffering;
17
18          3.     That he be awarded punitive damages; and,

19          4.     That he be awarded such other relief as this Court deems appropriate.
20
                        Second Claim: Violation of the Anti-Retaliation
21                     Provisions of the False Claims Act, 31 U.S.C. §3730
22
            1.     The preceding allegations of this Complaint are incorporated by reference
23
     herein as though fully set forth.
24
25          2.     Defendant’s termination of Plaintiff was in retaliation for his bringing to
26   Defendant’s attention the false claim being made by Defendant and Plaintiff’s
27
     unwillingness to participate in it.
28



                                                  3
       Case 2:19-cv-02607-DLR Document 1 Filed 04/24/19 Page 4 of 4




 1         3.     Plaintiff was protected under the False Claims Act, 31 U.S.C. §3730

 2   because he had a good faith belief that fraud was being committed when he reported the
 3
     fraud being perpetrated.
 4
 5         4.     The discharge of Plaintiff was in retaliation for reporting the false claim.

 6         5.     Plaintiff has been damaged by Defendant’s wrongful termination of him.
 7
           WHEREFORE Plaintiff requests:
 8
           1.     Damages in an amount to be determined at trial;
 9
10         2.     Reinstatement;
11         3.     Double the amount of back-pay pursuant to statute with interest thereon;
12
           4.     Attorneys’ fees and costs pursuant to statute; and,
13
14         5.     Such other relief as this Court deems appropriate.

15         DATED this 24th day of April, 2019.
16
17                                                           /s/ Guy D. Knoller
18                                                           Guy D. Knoller
                                                             Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                                 4
